DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: the word “the” appears twice back to back in the third line.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. WO 2014/177338 to Hafermalz et al. (hereinafter “Hafermalz”) and further in view of U.S. Patent No. 3,978,566 to Ladin (hereinafter “Ladin”). For Applicant’s convenience an English Translation of Hafermalz has been attached herewith.
With regards to claim 1, Hafermalz teaches of a fixed bearing (5) for a steering gear (see Title, Abstract, and FIG. 1), comprising: 
a bearing sleeve (12 – as well as the second paragraph on page 3 of the English Translation and see FIG. 4 with respect to mislabeled reference character 21 on the left side); and 
a ball bearing (8), including: 
bearing balls (unlabeled, see FIGS. 1 and 4); 
an inner bearing shell (see Annotated FIG. 4 below with respect to the element labeled A) configured to receive a pinion shaft (3) of the steering gear (see FIG. 1); and 
an outer bearing shell (see Annotated FIG. 4 below with respect to the element labeled B) received in the bearing sleeve, wherein: 
each of the inner bearing shell and the outer bearing shell has: 
at least one respective guide groove (see Annotated FIG. 4 below with respect to the elements labeled C and D, respectively) configured to receive and guide the bearing balls (see FIGS. 1 and 4); and 
a respective pivot ring (13) that includes: 
an outer ring (14) configured to mount the fixed bearing in a housing of the steering gear (see also the third paragraph on page 3 of the English Translation as well as FIGS. 1 and 4); 
an inner ring (15) connected to the bearing sleeve (see also the third paragraph on page 3 of the English Translation as well as FIGS. 1 and 4); and
at least one torsion web (16) that connects the outer ring to the inner ring (see FIGS. 2 and 3 as well as the third paragraph on page 3 of the English Translation). 
Annotated FIG. 4

    PNG
    media_image1.png
    312
    535
    media_image1.png
    Greyscale
 
Notably, Hafermalz fails to teach that at least one of the inner bearing and the outer bearing shell is formed from at least two shell parts, each of the shell parts defining at least a portion of the respective guide groove.
	However, Ladin teaches of split shell bearings, how to make them, that they are suitable for engines, torque converters, and various high load and/or high-speed applications requiring precision performance under conditions in which a combination of radial and thrust loads are encountered (see col. 1, ln. 13-34 as well as col. 3, ln. 64-68 and col. 4, ln. 24-31). Ladin also teaches that the split shell bearings taught therein also have applications in non-precision applications but that in either event, it is conventional in these types of bearings to split the inner and/or outer face to enable assembly of the maximum number of balls or antifriction element, thereby optimizing the load carrying properties and durability of the bearing (see col. 1, ln. 13-34 as well as col. 3, ln. 64-68 and col. 4, ln. 24-31). To this end, Figure 1 of Ladin provides a transverse vertical sectional view of a typical angular contact ball bearing having a split inner ring member which clearly shows that each of the shell parts define at least a portion of the respective guide groove and a unitary outer bearing shell which also forms a portion of the guide groove.
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate the split inner and/or outer ring member of Ladin into the invention of Hafermalz in view of the explicit teachings of Ladin which detail that split shell bearings are suitable for engines, torque converters, and various high load and/or high speed applications requiring precision performance under conditions in which a combination of radial and thrust loads are encountered as well as that split shell bearings optimize the load carrying properties and durability of the bearing as provided in col. 1, ln. 13-34 as well as col. 3, ln. 64-68 and col. 4, ln. 24-31 and FIG. 1 including the description thereof.
With regards to claim 2, Ladin teaches that the exemplary embodiment includes an inner bearing shell that is formed from at least two shell parts, and the outer bearing shell is formed as a single piece (see at least FIG. 1).
With regards to claim 3, Hafermalz teaches that the ball bearing is a single-row ball bearing (see FIGS. 1 and 4) and Ladin teaches that the exemplary embodiment of the ball bearing is a single-row ball bearing (see at least FIG. 1).
With regards to claim 4, Ladin teaches that the shell parts are supported directly or indirectly against one another (see at least FIG. 1 and the description thereof).
With regards to claim 5, Ladin teaches that the ball bearing may comprise a multi-row ball bearing (see at least col. 4, ln. 24-31). 
With regards to claim 6, Ladin teach that the shell parts delimit a gap (see at least FIG. 1 with respect to the gap formed between outer bearing shell (12) and the split inner bearing shells (18, 20).
With regards to claim 7, Ladin teaches of a separate fastening element (28) that holds the shell parts together.
With regards to claim 8, Hafermalz teaches of a steering gear for a steering system of a motor vehicle (see Title, Abstract, and FIG. 1 as well as the first sentence on page 1 and the third to last paragraph of page 2 of the translation), comprising: 
a housing (1); 
a toothed wheel (2); 
a fixed bearing (5) mounted directly or indirectly in the housing (see FIG. 1 and the description thereof), the fixed bearing including: 
a bearing sleeve (12 – as well as the second paragraph on page 3 of the English Translation and see FIG. 4 with respect to mislabeled reference character 21 on the left side); and 
a ball bearing (8), including: 
bearing balls (unlabeled, see FIGS. 1 and 4); 
an inner bearing shell (see Annotated FIG. 4 above with respect to the element labeled A); and 
an outer bearing shell (see Annotated FIG. 4 below with respect to the element labeled B) received in the bearing sleeve (see FIGS. 1 and 4), 
wherein: 
each of the inner bearing shell and the outer bearing shell has: 
at least one respective guide groove (see Annotated FIG. 4 below with respect to the elements labeled C and D, respectively) configured to receive and guide the bearing balls (see FIGS. 1 and 4); and 
a respective pivot ring (13) that includes: 
an outer ring (14) configured to mount the fixed bearing in the housing (see also the third paragraph on page 3 of the English Translation as well as FIGS. 1 and 4); 
an inner ring (15) connected to the bearing sleeve (see also the third paragraph on page 3 of the English Translation as well as FIGS. 1 and 4); and 
at least one torsion web (16) that connects the outer ring to the inner ring (see FIGS. 2 and 3 as well as the third paragraph on page 3 of the English Translation); and 
a helical pinion shaft, including: 
a helical pinion (3) that meshes with the toothed wheel (see FIG. 1); and 
a shaft portion (see FIG. 1, specifically the portion of 3 that is disposed within the fixed bearing (5)) located on one side of the helical pinion, and received in the inner bearing shell of the fixed bearing (see FIG. 1). 
Notably, Hafermalz fails to teach that at least one of the inner bearing and the outer bearing shell is formed from at least two shell parts, each of the shell parts defining at least a portion of the respective guide groove.
	However, Ladin teaches of split shell bearings, how to make them, that they are suitable for engines, torque converters, and various high load and/or high-speed applications requiring precision performance under conditions in which a combination of radial and thrust loads are encountered (see col. 1, ln. 13-34 as well as col. 3, ln. 64-68 and col. 4, ln. 24-31). Ladin also teaches that the split shell bearings taught therein also have applications in non-precision applications but that in either event, it is conventional in these types of bearings to split the inner and/or outer face to enable assembly of the maximum number of balls or antifriction element, thereby optimizing the load carrying properties and durability of the bearing (see col. 1, ln. 13-34 as well as col. 3, ln. 64-68 and col. 4, ln. 24-31). To this end, Figure 1 of Ladin provides a transverse vertical sectional view of a typical angular contact ball bearing having a split inner ring member which clearly shows that each of the shell parts define at least a portion of the respective guide groove and a unitary outer bearing shell which also forms a portion of the guide groove.
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate the split inner and/or outer ring member of Ladin into the invention of Hafermalz in view of the explicit teachings of Ladin which detail that split shell bearings are suitable for engines, torque converters, and various high load and/or high speed applications requiring precision performance under conditions in which a combination of radial and thrust loads are encountered as well as that split shell bearings optimize the load carrying properties and durability of the bearing as provided in col. 1, ln. 13-34 as well as col. 3, ln. 64-68 and col. 4, ln. 24-31 and FIG. 1 including the description thereof.
With regards to claim 9, Hafermalz teaches of a steering system (see Title, Abstract, and FIG. 1 as well as the first sentence on page 1 and the third to last paragraph of page 2 of the translation) comprising: 
a steering gear (see Title and FIG. 1) including: 
a housing (1); 
a toothed wheel (2); 
a fixed bearing (5) mounted directly or indirectly in the housing (see FIG. 1 and the description thereof), the fixed bearing having: 
a bearing sleeve  (12 – as well as the second paragraph on page 3 of the English Translation and see FIG. 4 with respect to mislabeled reference character 21 on the left side); and 
a ball bearing (8), that includes: 
bearing balls (unlabeled, see FIGS. 1 and 4); 
an inner bearing shell (see Annotated FIG. 4 above with respect to the element labeled A); and 
an outer bearing shell (see Annotated FIG. 4 below with respect to the element labeled B) received in the bearing sleeve (see FIGS. 1 and 4), 
wherein: 
each of the inner bearing shell and the outer bearing shell has: 
at least one respective guide groove (see Annotated FIG. 4 below with respect to the elements labeled C and D, respectively) configured to receive and guide the bearing balls (see FIGS. 1 and 4); and 
a respective pivot ring (13) that includes: 
an outer ring (14) configured to mount the fixed bearing in the housing (see also the third paragraph on page 3 of the English Translation as well as FIGS. 1 and 4); 
an inner ring (15) connected to the bearing sleeve (see also the third paragraph on page 3 of the English Translation as well as FIGS. 1 and 4); and 
at least one torsion web (16) that connects the outer ring to the inner ring (see FIGS. 2 and 3 as well as the third paragraph on page 3 of the English Translation); and 
a helical pinion shaft, including: 
a helical pinion (3) that meshes with the toothed wheel (see FIG. 1); and 
a shaft portion (see FIG. 1, specifically the portion of 3 that is disposed within the fixed bearing (5)) located on one side of the helical pinion, and received in the inner bearing shell of the fixed bearing (see FIG. 1); and 
a steering motor connected with rotational driving action to the helical pinion shaft of the steering gear (see second to last paragraph on page 2 of the English translation).
Notably, Hafermalz fails to teach that at least one of the inner bearing and the outer bearing shell is formed from at least two shell parts, each of the shell parts defining at least a portion of the respective guide groove.
	However, Ladin teaches of split shell bearings, how to make them, that they are suitable for engines, torque converters, and various high load and/or high-speed applications requiring precision performance under conditions in which a combination of radial and thrust loads are encountered (see col. 1, ln. 13-34 as well as col. 3, ln. 64-68 and col. 4, ln. 24-31). Ladin also teaches that the split shell bearings taught therein also have applications in non-precision applications but that in either event, it is conventional in these types of bearings to split the inner and/or outer face to enable assembly of the maximum number of balls or antifriction element, thereby optimizing the load carrying properties and durability of the bearing (see col. 1, ln. 13-34 as well as col. 3, ln. 64-68 and col. 4, ln. 24-31). To this end, Figure 1 of Ladin provides a transverse vertical sectional view of a typical angular contact ball bearing having a split inner ring member which clearly shows that each of the shell parts define at least a portion of the respective guide groove and a unitary outer bearing shell which also forms a portion of the guide groove.
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate the split inner and/or outer ring member of Ladin into the invention of Hafermalz in view of the explicit teachings of Ladin which detail that split shell bearings are suitable for engines, torque converters, and various high load and/or high speed applications requiring precision performance under conditions in which a combination of radial and thrust loads are encountered as well as that split shell bearings optimize the load carrying properties and durability of the bearing as provided in col. 1, ln. 13-34 as well as col. 3, ln. 64-68 and col. 4, ln. 24-31 and FIG. 1 including the description thereof.
With regards to claim 10, Ladin teaches that the ball bearing can be a two-row ball bearing (see at least col. 4, ln. 24-31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611